Determination of the Appellate Term unanimously reversed, on the law and on the facts, with costs and disbursements to appellant in that court and judgment granted in favor of plaintiff, entered February 9, 1966, reversed on the law, on the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with $50 costs and disbursements to defendant-appellant unless plaintiff stipulates to accept $3,000 in lieu of the amount awarded by verdict, in which event the judgment is modified to that extent and as so modified affirmed, without costs or disbursements in this court or the Appellate Term. The verdict is obviously excessive and is not warranted on this record. Settle order on notice. Concur—Steuer, J. P., Capozzoli, Rabin and McNally, JJ.